DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed August 31, 2022.
Claims 2, 8, and 11-21 have been previously canceled. 
Claims 1 and 9 has been amended.
Claims 3-7 and 9-10 are in a previous presentation.
Claims 1, 3-7, and 9-10 are currently pending and have been fully examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “patient portal”, “a data retrieval engine configured to receive…”, “a data transmission engine configured to transmit…”, “a user activity monitoring engine configured to capture interaction data…”, “a data receipt engine configured to obtain the first patient data…”, “a reward rules management engine configured to generate one more reward rules…”, “a reward determination engine configure do: determine a reward…”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 11), and machines (claims 1 and 21) which are recited as a method and systems that perform the steps and/or functions of: an electronic healthcare kiosk, wherein the electronic healthcare kiosk is positioned at a location of a healthcare provider; 
a wearable monitoring device of a user configured to be continuously worn by the user and to capture first patient data of the user, the first patient data comprising data that is inputted by the user via an application on the electronic healthcare kiosk and data that is captured by the wearable monitoring device that is worn by the user and is in wireless communication with the electronic healthcare kiosk, the first patient data including heart monitor readings and a distance the user has walked or run in a period of time, the wearable monitoring device being distinct from the electronic healthcare kiosk; 
and through a patient portal, receiving, by the electronic healthcare kiosk over the network, the first patient data of the user; 
transmitting, by the health care system over the network, second patient data of the user to the electronic healthcare kiosk over the network as the user interacts with the patient portal, thereby enabling the electronic healthcare kiosk to present the second patient data to the user, the second patient data comprising health records, lab results, test results, vital statistics, procedure information, and medication information; 
capturing, by the patient portal, interaction data of the user, the interaction data indicating at least one user interaction with the health care system using the patient portal; 
an interface configured to indicate rewards provided to the user and enable redemption of the rewards by the user, wherein the interface is further configured to present, based on the second patient data of the user, a plurality of activities marked by a respective graphical ribbon indicating an eligibility for at least one reward, wherein activation of a particular respective graphical ribbon reveals on the interface a respective reward value associated with a particular activity of the plurality of activities presented on the interface, wherein the plurality of activities presented on the interface include health record activities associated with the health records of the second patient data, lab result activities associated with the health records of the second patient data, lab result activities associated with the lab results of the second patient data, test result activities associated with the test results of the second patient data, vital statistics activities associated with the vital statistics of the second patient data, procedure information activities associated with the procedure information of the second patient data, and medication information activities associated with the medication information of the second patient data; 
obtaining, by a data receipt engine, the first patient data, the second patient data, and the interaction data; 
generating one or more reward rules specified by the healthcare provider of the user, the one or more reward rules being different from the rewards, the one or more reward rules being specific to the user based on a health condition of the user and being associated with a task to complete or a goal to attain, a reward type, and a reward amount, wherein the one or more reward rules are specified by the health care provider of the user in order to lower a blood sugar level of the user based on the health condition of the user; 
determining, by the reward determination engine, a particular reward by applying the one or more reward rules to one or more of the first patient data, the second patient data, and the interaction data; 
providing, in response to the determining the particular reward, by the reward determination engine, the reward through the patient portal; 
sending, by the reward determination engine, a notification to the user indicating that the reward has been provided to the user; 
and providing a summary of earned rewards to the user, the summary indicating a first portion of the earned rewards that are associated with first patient data, a second portion of the earned rewards that are associated with viewing of a first portion of the second patient data by the user, a third portion of the earned rewards that are associated with viewing of a second portion of the second patient data, and a portion of the earned rewards that are associated with interaction data, wherein the summary of earned rewards includes a summary of the particular reward and a plurality of other rewards;
sending a notification to the user indicating that the particular reward has been provided to the user, the notification including the summary of earned rewards.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to a system to perform the process of providing a patient incentives based upon monitoring positive patient behavior, which is performed by the system determining a reward by applying one or more rules to the first patient data, the second patient data, or the monitoring data. Such a process is managing personal behavior because it is monitoring a patient’s current behavior and providing rules or instructions for the user to follow in order to receive rewards and affect the patient’s future behavior.

Further, the determination that is made by the system in order to organize the human activity is a mental process. A “mental process” is a category of abstract ideas defined by the courts and USPTO guidance as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
In the case of determining a reward by applying one or more rules, the mental process that is performed is generating one or more reward rules specific to the user based on a health condition and associated with a task to complete or a goal to attain, a reward type, and a reward amount and then comparing the patient’s data (either the first patient data, the second patient data, or the monitoring data) to the reward rules. This is setting a reward rule used to evaluate a set of data. If the application of the rule results in a judgment that the data satisfies the reward rule, the reward is provided to the patient. If the application of the rule results in a judgment that the data does not satisfy the reward rule, the reward is not provided to the patient. An example in the specification is providing a patient a task of walking one mile in a day (par. [0063]). An application of such a rule is a comparison of the patient’s movement data to determine if the patient walked more or less than a mile. This is a simple comparison that can be performed in the human mind.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of capturing first patient data of the user from a wearable monitoring device, receiving data first patient data of a user through one or more of being inputted by a user via an application on an electronic healthcare kiosk and generated based on monitoring of the user, transmitting the first patient data to a health care system of a health care provider, generating monitoring data of the user in response to user interaction with the health care system using the patient portal, obtaining the first patient data transmitted from the user device to the health care system through the patient portal, the second patient data transmitted from the health care system to the user device through the patient portal, the monitoring data of the user generated in response to user interaction with the health care system using the patient portal are all examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the electronic healthcare kiosk being positioned at a location of a healthcare provider, “the first patient data comprising data that is inputted by the user via an application on the user device and data that is captured by the wearable monitoring device that is worn by the user and is in wireless communication with the user device, the first patient data including heart monitor readings and a distance the user has walked or run in a period of time, the wearable monitoring device being distinct from the user device”, requiring the user interact with the graphical ribbon on the interface in order to present the award, “the plurality of activities presented on the interface include health record activities associated with the health records of the second patient data, lab result activities associated with the health records of the second patient data, lab result activities associated with the lab results of the second patient data, test result activities associated with the test results of the second patient data, vital statistics activities associated with the vital statistics of the second patient data, procedure information activities associated with the procedure information of the second patient data, and medication information activities associated with the medication information of the second patient data”, the second patient data be transmitted by the health care system and comprise one or more of health records, lab results, test results, vital statistics, procedure information, and medication information, the monitoring data be data generated in response to user interaction with the health care system using the patient portal, the steps describing the portions of the rewards that are to be included in the summary, and having the one or more reward rules specified by a healthcare provider of the user, wherein the one or more reward rules are different from the rewards and based on a health condition of the user and being associated with a task to complete, the reward rules being specified by the health care provider of the user in order to lower a blood sugar level of the user based on the health condition of the user, and the summary of earned rewards including a summary of the particular reward and a plurality of other rewards are examples of selecting by type or source the data to be manipulated, which is an insignificant extra-solution activity (MPEP 2106.05(g)). 
The steps of “present[ing], based on the second patient data of the user, a plurality of activities marked by a respective graphical ribbon indicating an eligibility for at least one reward, wherein activation of a particular respective graphical ribbon reveals on the interface a respective reward value associated with a particular activity of the plurality of activities presented on the interface”; transmitting second patient data of the user to the user device enabling the user device to present the second patient data to the user, providing the reward through the patient portal, providing a summary of earned rewards to the user, the summary indicating a first portion of the earned rewards that are associated with first patient data, a second portion of the earned rewards that are associated with viewing of a first portion of the second patient data by the user, a third portion of the earned rewards that are associated with viewing of a second portion of the second patient data, and a portion of the earned rewards that are associated with interaction data, wherein the summary of earned rewards includes a summary of the particular reward and a plurality of other rewards, and sending a notification to the user indicating that the rewards has been provided to the user, the notification including the summary of earned rewards, are examples of necessary data outputting because it is merely providing the user with the data that has been collected and/or the results of the analysis of that data. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as the health care system, the patient portal, electronic healthcare kiosk, the network, and the wearable device, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a networked computer system accessible through a user device and capable of receiving data from a wearable device.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as receiving data from a user device over a network, transmitting data to the user device over the network, and providing information to the user through the patient portal serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity, such as: receiving data receiving first patient data of a user generated based on monitoring of the user; transmitting the first patient data to a health care system of a health care provider; generating monitoring data of the user in response to user interaction with the health care system using the patient portal; obtaining the first patient data transmitted from the user device to the health care system through the patient portal, the second patient data transmitted from the health care system to the user device through the patient portal, and the monitoring data of the user generated in response to user interaction with the health care system using the patient portal; transmitting second patient data of the user to the user device enabling the user device to present the second patient data to the user; providing the reward through the patient portal; sending a notification to the user indicating that the rewards has been provided to the user; providing an indication of rewards provided to the user; and determining a reward by applying rules to patient data; are all examples of at least one of: storing and retrieving data from a memory, sending and receiving data over a network, electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the systems, patient portal, electronic healthcare kiosk, and wearable device) are all generically recited components (see specification, par. [0025], [0029]-[0030], [0033]). The systems are recited at a high degree of generality in par. [0025] of the specification as a system implemented by “an engine, as part of an engine, or through multiple engines”, where the engine “an include hardware, firmware, or software embodied in a computer-readable medium for execution by the processor.” The patient portal is recited at a high degree of generality in par. [0033] of the specification as, “a native application executing on a user device” or “a web based application that is accessed through a web browser executing at a user device.”  The electronic healthcare kiosk is recited in par. [0029] of the specification, and is not defined any further than that the user device could be a kiosk. Assuming the kiosk is a computer system as defined by the rest of the specification, the computer system is recited as including general purpose central processing units (par. [0019]) and conventional computer memories (par. [0020]). This is a generic computer device and includes many implementations that are widely available commercially. The wearable device is recited at a high degree of generality in par. [0030] as including “applicable devices for monitoring functioning of a human body. For example, a wearable can be a heart monitor, and readings captured by the heart monitor can be transmitted by the user device 104.” This includes monitoring devices that can communicate with the user device using a Bluetooth® receiver/transmitter. This description of the heart monitor is at such a degree of generality that it would it “indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a).” (USPTO Memorandum – “Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc.” dated April 19, 2018, at pg. 3). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea.
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generically recited computer system (par. [0025]) that is receiving information over a generic network (par. [0018]) from a user device that is a generically recited computing device (par. [0029]) capable of receiving patient data from a conventional monitoring device over a commercially available wireless frequency (par. [0030]). The data that is transmitted or received over the network (sending and receiving data over a network) is then compared to the reward rules (perform repetitive calculations) to make the judgment regarding the reward. The results of this analysis is then provided to the user (necessary data outputting, sending and receiving information over a network, retrieving or storing information in a memory). This is a system of separate devices in communication over a network in order to perform the abstract idea by processing data, and all the steps are performed through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 3-7 and 9-10 all ultimately depend from Claim(s) 1. Therefore, they all recite the same abstract idea of claim 1 of certain methods of organizing human activity.
Claims 3-7 and 9-10 all recite additional limitations that amount to: insignificant extra-solution activities or further descriptions of the abstract idea without additional limitations that would amount to significantly more.
Claims 2-6 recite further limitations regarding the specific type of data to be collected and analyzed by the system. This is an example of selecting a particular data source or type of data to be manipulated, which has been identified as a type of limitation that is considered an insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 7 recites further limitations regarding the displaying of the reward values in a user interface. This is an example of necessary data outputting because it is generically describing the system outputting the results of the abstract idea. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 9 recites further limitations regarding the analysis performed on the collected data. The analysis in claim 9 includes determining whether to provide an award and determining the reward amount based on whether it has been determined to provide an award. This is further describing the mental process used in the analysis of the data, which is further describing the abstract idea.
Claim 10 recites further limitations regarding the updating of reward rules. This updating of the reward rules is an example of an extra-solution activity that is only tangentially or nominally related to the solution because it deals with altering the rules of the system that are used to perform the solution. This would be akin to limitations regarding the ordering of electronic menus because it allows the user to change the specific way in which the invention performs without providing meaningful limitations regarding the invention’s operation. Extra-solution activities that do not impose meaningful limitations that are more than nominally or tangentially related to the claimed invention are insignificant extra-solution activities (MPEP 2106.05(g)).

Subject Matter Free From Prior Art
Claim(s) 1, 3-7, and 9-10 are determined to be free from prior art rejections.

Response to Arguments
101 Rejections
Applicant's arguments filed August 31, 2022, have been fully considered but they are not persuasive.

The Applicant asserts that the claims are eligible under 35 USC 101. The arguments in support of this assertion are not persuasive.

With respect to the argument that the electronic healthcare kiosk is not a generic computing component, this argument is not persuasive.
The specification does not provide any definition of what a kiosk is beyond merely stating, “In various implementations, the user device 104 is a kiosk at health care provider location.” Based on this description, and in the context of the specification, the kiosk is interpreted as being a computer system that is located at a healthcare provider location. The specification describes the computer systems capable of being used as part of the claimed invention as having general purpose central processing units (CPU) (par. [0019]) and any of a number of generic types of computer memory, such as RAM and ROM (par. [0020]). 
Without the specification providing any further definition of what an electronic healthcare kiosk is beyond these descriptions in the specification, the broadest reasonable interpretation of a kiosk in light of the specification includes a computer system as defined by the specification, which includes general purpose computers comprising generic or general purpose components. Therefore, the argument that the kiosk is not a generic computing component is not persuasive.

With respect to the arguments based on the wearable computer device, these arguments are not persuasive.
The limitations that the first patient data be captured by the wearable device and inputted by the user at the electronic healthcare kiosk describes the insignificant extra-solution activities of mere data gathering (because it is describing the process of collecting the first patient data that is to be analyzed) and selecting by type or source the data to be manipulated (because it is defining the types of data that are to be collected as first patient data and the sources of the data). Mere data gathering and selecting by type or source the data to be manipulated are insignificant extra-solution activity that are not sufficient to integrate the abstract idea into a practical application (MPEP 2106.05(g)).
Further, as described above, the electronic healthcare kiosk is interpreted to be a general purpose computer system based on the language provided in the specification. The wearable devices are described as being conventional monitoring devices (see specification, par. [0030], “For example, a wearable can be a heart monitor”). The connection between the wearable device and the user device (i.e., the electronic healthcare kiosk) is described as being done through a Bluetooth® transmitter/receiver (par. [0030]), which is a commercially available component for connecting computing devices. Therefore, the transmitting of the captured data from the wearable device to the electronic healthcare kiosk is an example of sending and receiving information over a network, which is considered to be a well-understood, routine, and conventional function of a generic computer when recited broadly or as extra-solution activity (MPEP 2106.05(d).II). Therefore, the steps are also not sufficient to amount to significantly more than the abstract idea.

With respect to the arguments regarding the interface, these arguments are not persuasive.
The interface described is necessary data outputting because it provides the user with the information determined by the analysis (i.e., what rewards have been earned, what activities have earned the rewards, etc.). Necessary data outputting is insignificant extra-solution activity (MPEP 2106.05(g)). The steps regarding the user having to interact with the graphical ribbon on the interface in order for the reward to be provided and the descriptions of the different types of data that are to be presented on the interface are examples of selecting by type or source the data to be manipulated (MPEP 2106.05(g), this limitation is akin to “Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754.”).
Because the interface is not described as anything more than as in interface for a general purpose computer system (see par. [0019]), and the functions of the interface are insignificant extra-solution activity, the interface and the functions performed using the interface are not considered to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

With respect to the arguments regarding providing an improvement to technology, these arguments are not persuasive.
In order for a claimed invention to provide an improvement to the functionality of a computer or some other technology, the improvement must be disclosed in the specification with support sufficient to indicate to one having ordinary skill in the art that the invention provides an improvement, and that improvement must be reflected in the claims (MPEP 2106.05(a)).
In the present application, the specification does not provide support sufficient to indicate that the invention provides an improvement because there is nothing in the specification that describes any problem that is rooted in the technology or how the invention overcomes technological shortcomings of prior art systems (MPEP 2106.05(a), “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”). 
Additionally, improvements like being able to process data more efficiently is not considered to be an improvement that is sufficient to overcome 101 when that improvement in speed or efficiency is provided solely by having the process performed by the computer (MPEP 2106.05(a), “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:… ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”).
Because there is no support for the improvement and the improvement is not one that would be considered to provide an improvement to technology, the argument that the claimed invention is eligible over 101 because it provides an improvement to technology is not persuasive.

With respect to the argument that the claims recite additional elements that amount to significantly more than the abstract idea because of the unconventional combination of components, this argument is not persuasive.
As described above, the kiosk, in light of the descriptions provided in the specification, is a general purpose computer system. The wearable device is a conventional monitoring device, such as a generic heart monitor. The wearable device can communicate with the user device over convention or commercially available networks, such as Bluetooth®, through conventional or commercially available components, such as a Bluetooth® transmitter/receiver. 
The different engines are described in the specification as being implemented using computer systems, including having multiple engines implemented by a single computer system (specification, par. [0025]). As stated in the rejection above, the functions performed by the system are well-understood, routine, and conventional functions of a generic computer, as described in MPEP 2106.05(d).II. Generic computers or specially programmed computers that perform the functions of a general purpose computers are not sufficient to amount to significantly more than the abstract idea (MPEP 2106.05(b)).
Each of these components, as described above, are well-understood, routine, and conventional components, and the combination of these components does not provide any added functionality that is not present in each of these components individually (e.g., the wearable device still functions and transmits data as it normally would with any computer system, the user device in the form of the kiosk still interacts with the wearable device and the gamification system as it normally would with any other monitoring device or any other central server, and the central system receives, analyzes, and outputs data by performing the abstract idea or well-understood, routine, and conventional functions of a generic computer). 
There is no showing that the ordered combination of conventional components provides any inventive concept based on a non-conventional or non-generic arrangement (MPEP 2106.05.I, “BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).”). 
Therefore, the argument that the ordered combination of components provides enough to amount to significantly more than the abstract idea is not persuasive.

For at least the foregoing reasons, the arguments against the rejections under 101 are not persuasive, and the 101 rejections are sustained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686